          Case 2:16-cv-01684-JD Document 67 Filed 11/19/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 A.A., a minor, by his parent and natural                   CIVIL ACTION
 guardian, Yolette Alcis, and YOLETTE
 ALCIS,
                       Plaintiffs,

               v.                                           NO. 16-1684

 THE SCHOOL DISTRICT OF
 PHILADELPHIA, and
 THE SCHOOL REFORM COMMISSION,
                Defendants.

                                         ORDER

       AND NOW, this 19th day of November, 2020, upon consideration of the Motion for

Summary Judgment filed by defendants, the School District of Philadelphia and the School

Reform Commission (Document No. 53, filed January 24, 2020), Plaintiffs’ Opposition to

Defendants’ Motion for Summary Judgment (Document No. 58, filed February 18, 2020), and

Defendants’ Reply Brief in Support of Its Motion for Summary Judgment (Document No. 60,

filed February 25, 2020), for the reasons stated in the accompanying Memorandum dated

November 19, 2020, IT IS ORDERED that defendants’ Motion for Summary Judgment is

GRANTED IN PART and DENIED IN PART, as follows:

          1. That part of defendants’ motion which seeks summary judgment on plaintiffs’

claims against the School District of Philadelphia is DENIED; and

          2. That part of defendants’ motion which seeks summary judgment on plaintiffs’

claims against the School Reform Commission is GRANTED.

       IT IS FURTHER ORDERED that the caption of the case is AMENDED to delete

reference to the School Reform Commission as a defendant.
          Case 2:16-cv-01684-JD Document 67 Filed 11/19/20 Page 2 of 2




       IT IS FURTHER ORDERED that a telephone conference for the purpose of scheduling

further proceedings will be conducted in due course.

                                                       BY THE COURT:

                                                       /s/ Hon. Jan E. DuBois

                                                         DuBOIS, JAN E., J.




                                               2
